Title: Domenico Caracciolo, Marchese di Villamaina, to the American Commissioners, 8 October 1778
From: Caracciolo, Domenico, Marchese di Villamaina
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Messieurs
Paris ce 8. 8bre. 1778.
Je suis persuadé, qu’il est deja a votre Connoissance, que le Roy des Deux Siciles mon Maitre á ordonné de tenir ouverts les Ports dans tous ses domaines au Pavillion des Etats Unis de L’Amerique au moyen de quoi pour eviter tous espece d’equivoque dans ces tems, que la mer est couverte des armateurs de differente Nations, et aussi des Pirates, je vous prie de me faire savoir les couleurs du Pavillon des états unis de l’amerique et aussi la forme des Expeditions de mer pour mieux connoitre la légalité des Patentes, qu’on á L’usage de presenter dans les Ports pour avoir l’entrée libre. J’ai l’honneur d’Etre avec la plus parfaite consideration Messieurs Votre tres humble et tres obeissant serviteur
L’Ambassadeur DE Naples
 
Notation: Letter from the Neapolitan Ambassador 8: 8bre 1778 an[swere]d 9th
